Citation Nr: 1014025	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  07-31 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for skin disability of 
the feet. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1973 to 
February 1975.

This matter came to the Board of Veterans' Appeals (Board) 
from a July 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  This matter was remanded 
in February 2009 for further development.  A review of the 
record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  The 
Veteran testified at a hearing before the Board in December 
2008.  A transcript is of record.

Although not entirely clear, the record suggests that the 
Veteran may be claiming entitlement to foot disability other 
than skin disability of the feet.  It appears that the 
Veteran's current claim was based on his assertions that he 
had "jungle rot" of the feet.  However, service treatment 
records show treatment for pain and swelling of the feet, and 
VA outpatient records dated in 2007 show complaints of pain 
and callouses of the feet and toes.  This matter is hereby 
referred to the RO for clarification from the Veteran and any 
necessary action.  


FINDINGS OF FACT

1.  Low back disability was not manifested for many years 
after service, nor is low back disability otherwise related 
to such service.

2.  Skin disability of the feet was not manifested during the 
Veteran's active duty service or for many years thereafter, 
nor is skin disability of the feet otherwise related to such 
service.


CONCLUSIONS OF LAW

1.  Low back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2009).

2.  Skin disability of the feet was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in May 2006.  The notification substantially 
complied with the specificity requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) identifying the five 
elements of a service connection claim; and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence.
                                                                           
The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

Duty to Assist

VA has obtained service and VA treatment records, assisted 
the Veteran in obtaining evidence, afforded the Veteran a VA 
examination for his back disability in April 2009, and 
afforded the Veteran the opportunity to give testimony before 
the Board at the RO in December 2008.  The record includes an 
August 2007 VA podiatry consultation note which is sufficient 
for purposes of adjudicating the skin disability of the feet 
issue.    

Pursuant to the February 2009 remand, the RO contacted the 
Veteran in February 2009 advising him to complete and return 
the Authorization and Consent to Release forms for the 
following: 1975 to 1976 treatment records from St. Luke's 
Hospital in New York, New York; 1984 to 1985 treatment 
records from Beaufort Memorial Hospital in Beaufort, South 
Carolina; and 1980 to 2004 treatment records from the Chelsea 
Clinic in Beaufort, South Carolina.  In response, the Veteran 
instead submitted 2007 to 2009 VA treatment records and a 
copy of his October 2009 statement addressed to a United 
States Senator regarding his back disability.  To date, no 
Authorization and Consent to Release Information forms have 
been received.  In a March 2010 statement, the Veteran's 
representative returned the claim to the Board and asked for 
review.  

All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran and his representative have not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claims at this time.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).



I.  Back Disability

One of the issues before the Board is entitlement to service 
connection for low back disability.  At the December 2008 
hearing before the Board at the RO, the Veteran testified 
that as an infantryman, he carried anywhere from 55 to 60 
pounds of weapons on his back.  He reported weighing 129 
pounds in service.  He clarified that there was not one 
specific incident, but that the accumulative/cumulative 
effect of carrying weight on his back contributed to his low 
back disability.  He reported going on sick call while in 
service.

Service treatment records show that the Veteran was seen for 
complaints of back pain in December 1973 and October 1974.  
The December 1973 service treatment record shows that the 
Veteran complained that being in the military worsened his 
back.  It was noted that the Veteran was carrying heavy 
weights.  Upon physical examination, there were no spasms; 
the Veteran had full range of motion; motor and sensory 
nerves were within normal limits; and straight-leg raises 
were negative.   The impression was normal back.  When he was 
seen in October 1974, the Veteran complained of back pain 
that increased with load.  It was noted that the pain was not 
related to movement and that there was no real injury.  The 
impression was "Doubt significant pain."  The Board notes 
that on separation examination in January 1975, no indication 
was made whether the Veteran's back was clinically evaluated 
as normal or abnormal.  Overall, there was no notation from 
medical personnel that the Veteran had a back disability upon 
separation from service.

When the Veteran was afforded a VA examination in April 2009, 
he stated that his back disability began in 1974 and stated 
that it was the gradual onset after lifting a heavy gun over 
time.  After reviewing the Veteran's claims file, and after 
interviewing and examining the Veteran, the VA examiner 
opined that the Veteran's back disability was not related to 
service.  The VA examiner supported his opinion by citing to 
service treatment records that showed normal back and 
significant pain doubted.  He referenced the 1973 examination 
that showed normal back and remarked how the Veteran's exit 
examination was silent for back problems.  He noted that it 
was not until June 2006 when the Veteran was seen post 
service for his back.  He stated that had there been a 
chronic back problem originating in service, one would expect 
to see additional abnormalities on the Veteran's x-ray of the 
back than just mild spondylosis.  

The Board acknowledges the Veteran's assertions that he has 
back pain related to service.  In adjudicating a claim, the 
Board must assess the competence and credibility of lay 
statements of the Veteran.  The Board cannot determine that 
lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1137 (Fed. Cir. 2006).  
In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), the 
Federal Circuit reaffirmed that VA must consider the 
competency of lay evidence in order to determine if it is 
sufficient to establish a nexus. 

The Veteran is competent to report the types of symptoms he 
has experienced and the continuity of such symptoms.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  However, 
he is not competent to diagnose and determine the etiology of 
his back disability since this requires medical knowledge.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Here, a 
medical examiner, with full knowledge of the Veteran's in-
service back treatment and the Veteran's reports of 
continuous back problems, was nevertheless of the opinion 
that the Veteran's current low back disability is not 
causally related to service.  The Boards finds the VA medical 
opinion to be entitled to more weight than the Veteran's 
statements made many years after the fact.  

The Board acknowledges that at the December 2008 hearing 
before the Board at the RO, the Veteran claimed that a Dr. R 
of the VA linked his back disability to service.  The Board 
notes, however, that the Veteran's account of what Dr. R. 
purportedly said is simply too attenuated and inherently 
unreliable to constitute "medical" evidence.  See Robinette 
v. Brown, 8 Vet. App. 69, 77 (1995).    

While not determinative by itself, it is also significant 
that there is no evidence of back disability for 
approximately 31 years after service.  This lengthy period 
without complaint or treatment after service also suggests 
that there has not been a continuity of symptomatology.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board 
acknowledges that at the December 2008 hearing before the 
Board at the RO, he testified that about 1975/1976, he sought 
treatment for his back at St. Luke's Hospital in New York.  
He further testified that around 1984 or 1985, he was treated 
for his back at Beaufort Memorial Hospital in Beaufort, South 
Carolina.  However, as noted above, the RO contacted the 
Veteran in February 2009 advised him to complete and return 
the Authorization and Consent to Release Information form.  
To date, neither the Veteran nor his representative has 
completed the form.  Instead, the Veteran submitted 2007 to 
2009 VA treatment records and a copy of his October 2009 
statement to his Senator.

Nevertheless, after thorough review of the evidence currently 
of record, the Board is led to the conclusion that there is 
not such a state of equipoise of the positive evidence with 
the negative evidence to permit a favorable determination in 
this case.  38 U.S.C.A. § 5107(b).  The weight of the 
evidence is against the Veteran's claim for low back 
disability.

II.  Skin Infection

The Veteran asserts that when he was stationed in Panama, he 
was exposed to a hot, wet climate that contributed to his 
skin infection disability of the feet, claimed as jungle rot.  

Service treatment records are silent for any complaints of, 
treatments for or diagnosis of skin infection disability of 
the feet, claimed as jungle rot.  The Board acknowledges that 
August 1973 and July 1974 treatment records show that the 
Veteran was treated for pain in his right foot and swollen 
right foot with no injury, respectively.  However, no skin 
infections were noted at both times.  The August 1973 service 
treatment record provides, "no evident infection".    

Further, while there was no indication of whether clinical 
evaluation of his feet was normal or abnormal on separation 
examination in January 1975, there was no notation that the 
Veteran had any skin infection disability of the feet.

There are also no post service treatment records of skin 
infection disability of the feet, claimed as jungle rot.  
Even when the Veteran was seen at the VA in February  2007 
for his feet and was seen by a VA podiatrist in August 2007, 
no skin infections were indicated.  The August 2007 VA 
treatment record shows that the Veteran's skin was intact in 
both feet.  The assessment included bunions, callouses and 
foot pain, but no skin infections of the feet.    

At the December 2008 hearing before the Board at the RO, the 
Veteran testified that he started getting treatment for his 
feet after service in 1980 at the Chelsea Clinic located in 
Beaufort, South Carolina.  As noted previously, the RO 
contacted the Veteran in February 2009 advised him to 
complete and return the Authorization and Consent to Release 
Information form.  Instead, the Veteran submitted 2007 to 
2009 VA treatment records and a copy of his October 2009 to 
his Senator.  

The Board acknowledges the Veteran's assertions that the 
climate he endured while stationed in Panama contributed to 
his skin infection of the feet disability, claimed as jungle 
rot.  The Board notes that the Veteran is competent to report 
symptoms of skin disability of the feet.  See Jandreau, 492 
F.3d at 1377.  However, he is not competent to render a 
diagnosis and render an opinion regarding symptomatology 
since this requires medical knowledge.  See Barr, 21 Vet. 
App. 303.  Here, the medical evidence of record shows that 
there was "no evident infections" in August 1973; and upon 
exiting service, medical personnel did not make a notation of 
any infections of the feet.  Moreover, post service VA 
treatment records show that in August 2007 Veteran's skin was 
intact.  Overall, the available medical records show that no 
medical personnel have diagnosed any skin infection 
disability of the feet.
  
After thorough review of the evidence currently of record, 
the Board is led to the conclusion that there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination in this case.  
38 U.S.C.A. § 5107(b).  The weight of the evidence is against 
the Veteran's claim.




ORDER

The appeal is denied as to both issues.




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


